Citation Nr: 0010239	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-03 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability due to mustard gas exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Catherine LaFond, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1966.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran is not shown to have had full body exposure 
to mustard gas during service, and there is no objective 
medical evidence of a nexus between any currently diagnosed 
disorder and in-service exposure to mustard gas.

2.  The veteran has not presented competent medical evidence 
of a current diagnosis of PTSD or of any relationship between 
PTSD and the veteran's active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a respiratory disability due to mustard gas exposure is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.316 (1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mustard gas exposure

The veteran contended at his October 1994 RO hearing that 
after his basic training at Fort Jackson, South Carolina, he 
was camping with other troops and early in the morning one 
night his tent began to fill with some kind of noxious gas.  
He pulled on his gas mask, as did the rest of the group, and 
they heard a plane flying off into the distance.  They 
believed that the plane dropped noxious gas onto their camp, 
and his skin hurt when he later showered.  His tent-mate 
could not manage to don his gas mask, and there was a rumor 
that he later died.  The veteran noted that his unit had 
trained the previous day with tear gas, and he had thought 
that this incident was an extension or that training.  
However, an unidentified source later told him that his 
symptoms are consistent with mustard gas exposure.  The 
veteran now believes that his children may have developed 
asthma somehow in connection with this event.  He currently 
contends that he has developed his own respiratory problems 
from the incident.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  A presumption of service connection 
for certain chronic conditions, including certain eye and 
respiratory/pulmonary disorders, arises when there is 
evidence of full body exposure to nitrogen or sulfur mustard 
or Lewisite and subsequent development of the claimed 
condition(s).  The presumption may be rebutted by evidence 
that the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence 
establishing a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 3.316 
(1999).  

However, the threshold issue with respect to the veteran's 
claim for service connection for residuals of exposure to 
mustard gas is whether the veteran has presented a 
well-grounded claim.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If a claim is not well grounded, 
the VA has no duty to assist the veteran in the development 
of that claim.  See Grivois v. Brown, 6 Vet.App. 136 (1994).  

The veteran must satisfy three elements for his claim for 
service connection for residuals of exposure to mustard gas 
to be well grounded.  First, there must be competent evidence 
of a current disability (a medical diagnosis).  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Second, there must be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as shown through lay or medical evidence.  
See Layno v. Brown, 6 Vet.App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991).  Third, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  With these considerations in mind, the Board will 
address the veteran's claim for service connection for 
residuals of exposure to mustard gas.  

As stated above, the veteran contends that he has a 
respiratory disorder which is due to his exposure to mustard 
gas.  Significantly, however, there is no medical evidence 
which shows a nexus or link between any currently diagnosed 
disorder and the reported exposure to mustard gas during 
service.  Ideally, such evidence would be a medical opinion 
linking a current disability to such exposure and would be 
based on a review of all of the evidence.  The only evidence 
presented by the veteran that tends to show a connection 
between any currently diagnosed disorder and exposure to 
mustard gas are his own statements and hearing testimony.  
However, as a lay person, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Although the veteran did not present any competent medical 
evidence that corroborate that he was, in fact, exposed to 
mustard gas, the RO has attempted to verify the incident, but 
it has met with no success in that endeavor.  The Office of 
the Secretary of the General Staff (General Staff) at Fort 
Detrick, Maryland, was unable to verify the veteran's account 
when asked to do so by the RO.  According to a March 1995 
letter, General Staff maintains reports of U.S. Army 
personnel who participated as medical volunteers in studies 
related to the mechanisms of action and medical 
countermeasures against chemicals of military relevance 
during the period in question.  However, after a search had 
been conducted, General Staff reported that it did not have 
any information concerning the veteran.  The Board 
acknowledges that the veteran has not claimed that he 
willfully participated in any experiment, but the U.S. Army 
Chemical and Biological Defense Command at the Aberdeen 
Proving Ground in Maryland was likewise unable to supply any 
information related to the veteran's alleged exposure to 
mustard agent.  According to a September 1995 letter, neither 
the circumstances nor the veteran's name appeared in any 
documents retained in the Historical Division for the period 
stated in his claim.

In any event, in view of the absence of competent medical 
evidence reflecting that the veteran has a respiratory 
disorder which is due to exposure to mustard gas, the claim 
for service connection for residuals of exposure to mustard 
gas is not well grounded.  Thus, the claim must be denied, 
and this is particularly so in view of the lack of evidence 
demonstrating that the veteran was, in fact, exposed to 
mustard gas during service.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make it well grounded.  As such, there is 
no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  The Board views this discussion as 
sufficient to inform the veteran of the elements and evidence 
necessary to complete his application for a claim for service 
connection for residuals of exposure to mustard gas.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

PTSD

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. §  3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999) (effective 
March 7, 1997).

However, the veteran initially has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet.App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).

As already stated in the section above, to establish a well-
grounded claim for service connection, a veteran must submit 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  In cases of PTSD, service connection requires a 
current medical diagnosis of PTSD (in which the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor are presumed), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet.App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet.App. 
389, 394-95 (1996)).

The veteran has asserted that he incurred PTSD in connection 
with the mustard gas incident.  At a VA mental disorders 
examination in April 1995, the examiner indicated that the 
veteran had symptoms of anxiety, but that he did not meet the 
criteria for agoraphobia, panic attacks, generalized anxiety 
disorder, or PTSD.  The examiner concurred with a diagnosis 
from December 1965, that the veteran met the criteria for 
passive-aggressive personality disorder and states of 
paranoid personality disorder.  The examiner further 
indicated that there was no diagnosis on Axis I, with a 
personality disorder diagnosed on Axis II.

A mental health intake assessment of June 1995 reflects that 
the veteran had recurrent nightmares about his 
hospitalization in the military when he was under bright 
lights and felt frightened.  He denied any hallucinations or 
any suicidal ideation.  The examiner indicated that he 
believed that the veteran had a borderline personality 
disorder, although there may have also been some sequellae of 
events that were traumatic for him during his first time away 
from home, i.e., in the military.  His current symptoms of 
anxiety, emotional lability, rambling discourse, and reported 
mental confusion may have been exacerbated by current 
adjustment issues related to the murder of his ex-wife, 
caring for his four children, and moving to a new area of the 
country.  The examiner stated that he could not address the 
accuracy of his report of events in the military; instead, 
that would have to depend on objective evidence from military 
records and witnesses.  Significantly, the Board notes that 
the examiner did not make a diagnosis of PTSD.

The veteran in July 1995 reported anxiety, insomnia, and 
nervousness.  During an interview associated with the 
veteran's complaints, he "gave a long and exhaustive history 
detailing a number of somatic problems and complaints which 
he atribute[d] to an alleged mustard gas exposure during 
basic training."  The examiner stated that the veteran 
tended to blame himself for his childrens' physical problems 
and he related the problems to his gas exposure.  The veteran 
indicated possible Unidentified Flying Object (UFO) exposure 
and he spoke about a man who looked exactly like him, dressed 
exactly like him, drove the same vehicle he drove, and 
followed him around for two or three weeks as part of a 
surveillance operation.  The examiner diagnosed generalized 
anxiety disorder (GAD), a need to rule out delusional 
disorder and he could not rule out Folie A Deux with family 
members on Axis I.  A paranoid and schizotypal personality 
disorder was diagnosed on Axis II.  The Board notes that this 
examiner also did not diagnose PTSD.  According to additional 
outpatient treatment notes from the VA Medical Center Twin 
Ports, the veteran was later diagnosed with variety of mental 
disorders, including GAD, and an August 1995 diagnosis 
reflects that the examiner could not rule out delusional 
disorder at that time.

The psychologist who wrote the June 1995 mental health intake 
assessment in February 1998 associated an additional letter 
with the record to clarify his earlier diagnosis and to 
address some concerns he had about his former diagnosis.  The 
VA psychologist noted that the veteran had presented a 
diagnostic dilemma over the years, and that although there 
was a prior diagnosis of a personality disorder, his reported 
history of being prescribed antipsychotic medications 
suggested a more serious mental disorder, such as a bipolar 
or schizoaffective disorder.  

When the veteran was seen again at the VA Medical Center Twin 
Ports in March 1998, he complained of all of the stressors 
going on in his life.  His speech was manic, rapid, 
pressured, and nonstop.  He refused hospitalization, and he 
did not appear to be psychotic.  

According to an April 1999 VA examination report, the 
veteran's affect was constricted and he sat with his trunk 
bobbing back and forth throughout the interview, as if he may 
have been symptomatic of his psychotropic drugs.  The 
examiner, who reviewed the claims file, diagnosed on Axis I a 
delusional disorder with anxiety.  There was no diagnosis of 
PTSD on Axis I or mention of PTSD symptoms in the mental 
status examination portion of the report.

A review of the entire claims file reflects that there has 
been no diagnosis of PTSD made with regard to the veteran.  
The veteran has been examined by numerous psychological 
professionals and a number of psychiatric conditions have 
been diagnosed.  However, none of these diagnoses were PTSD 
and, in any event, there is no evidence to indicate that any 
PTSD symptoms are related to the reported noxious gas 
incident.  The veteran has reported his belief that he 
suffers from PTSD in connection with the noxious gas 
incident; nevertheless, his own statements are insufficient 
to constitute competent medical evidence on a question that 
requires a medical determination.  See Robinette v. Brown, 8 
Vet.App 69, 77-78 (1995).  

Accordingly, the veteran's claim for service connection for 
PTSD must be denied as not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Because the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for service connection, the VA is 
under no duty to assist him in developing the facts pertinent 
to that claim including remanding the case for stressor 
verification as requested by the veteran's representative.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim well grounded.  As such, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

Having not submitted a well-grounded claim, entitlement to 
service connection for a respiratory disability due to 
mustard gas exposure is denied.

Having not submitted a well-grounded claim, entitlement to 
service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


